760 N.W.2d 499 (2009)
FARM BUREAU GENERAL INSURANCE COMPANY, Plaintiff/Counter-Defendant-Appellant,
v.
HARLEYSVILLE LAKE STATES INSURANCE COMPANY, Defendant/Counter-Plaintiff-Cross-Plaintiff, and
Shannon Pitcher, Personal Representative of the Estate of Percy Frank, Deceased, and Edgar Frank, d/b/a GBS Cement & Block, Defendants/Cross-Defendants-Appellees.
Docket No. 136376. COA No. 272930.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.